t c memo united_states tax_court omar j nasir petitioner v commissioner of internal revenue respondent docket no 16721-08l filed date p filed a petition for review of a lien filing pursuant to sec_6320 i r c in response to r’s determination that the collection action was appropriate held r’s determination is sustained omar j nasir pro_se najah j shariff for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioner seeks review of respondent’s determination sustaining a tax_lien_filing the collection action stems from late returns petitioner filed for the and tax years the issue for decision is whether petitioner had reasonable_cause for his failure to comply with sec_6651 and and a findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner worked as an engineer in and reporting adjusted_gross_income of dollar_figure and dollar_figure respectively petitioner failed to timely file his federal_income_tax returns for tax years and and failed to timely pay his tax_liabilities for those years for respondent initially assessed an income_tax deficiency of dollar_figure on date on the basis of a substitute for return he prepared pursuant to sec_6020 the substitute for return also showed and petitioner was assessed a sec_6651 failure to timely file addition to 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and applicable to the periods at issue tax of dollar_figure a sec_6651 failure to timely pay addition_to_tax of dollar_figure and a sec_6654 failure to pay estimated income_tax addition_to_tax of dollar_figure petitioner subsequently on or about date filed a form 1040a u s individual_income_tax_return for his tax_year showing a tax_liability of dollar_figure thereafter respondent abated dollar_figure of his assessment and reduced the tax_deficiency to dollar_figure respondent also abated dollar_figure of the late payment addition_to_tax reducing the late payment addition_to_tax amount to dollar_figure and removed the sec_6654 addition_to_tax for failure to pay estimated income_tax for respondent initially assessed an income_tax deficiency of dollar_figure on the basis of a substitute for return he prepared pursuant to sec_6020 the substitute for return also showed and petitioner was assessed a sec_6651 failure to timely file addition_to_tax of dollar_figure a sec_6651 failure to timely pay addition_to_tax of dollar_figure and a sec_6654 addition_to_tax for failure to pay estimated income_tax of dollar_figure petitioner subsequently on or about date filed a form 1040a for hi sec_2002 tax_year showing a tax_liability of dollar_figure thereafter respondent abated dollar_figure of his assessment and reduced the tax_deficiency amount to dollar_figure respondent also abated dollar_figure of the addition_to_tax for late payment reducing the amount to dollar_figure on date respondent mailed petitioner a letter notice_of_federal_tax_lien nftl filing and your right to a hearing under sec_6320 advising petitioner that respondent would on the next day file an nftl for and on date respondent filed an nftl to collect the unpaid tax_liabilities in response respondent timely received petitioner’s form request for a collection_due_process or equivalent_hearing dated date petitioner checked the boxes on the form for withdrawal and discharge of the tax_lien petitioner also checked boxes for the collection alternatives of an installment_agreement and an offer-in- compromise from february to june of respondent processed petitioner’s request and on date respondent ultimately conducted a collection_due_process_hearing by phone with petitioner although petitioner had requested a face-to-face conference petitioner requested penalty relief as it relates to the additions to tax for failure to timely file and the failure to timely pay on the grounds that he suffered undue financial hardship petitioner also requested collection alternatives including an offer-in-compromise but failed to provide the requested documentation respondent sent a notice of 2the required_documentation included a completed form 433-a collection information statement for individuals proof of continued determination to petitioner on date informing him of the decision to deny penalty relief and sustain the lien filing petitioner filed a petition on date and an amended petition on date this case was set for trial on date but was continued on the joint motion of the parties however because the requested face-to-face conference had not been afforded to petitioner respondent’s san francisco appeals_office agreed to reconsider the case in a letter dated date in response to petitioner’s new request for an offer-in- compromise respondent again requested that petitioner provide a variety of items for consideration to the settlement officer in san francisco before the face-to-face conference among the items requested if petitioner still wished to pursue collection alternatives was a form 433-a collection information statement for individuals and a form_656 offer_in_compromise both of continued estimated_tax payments for and delinquent tax returns for and consequently without these items petitioner was not eligible for any collection alternatives 3respondent requested nine documents plus the completed form_656 offer_in_compromise and form 433-a the other documents were bank statements from date to date paycheck stubs for the previous months payoff letters from mortgage lenders a copy of petitioner’s current lease agreement copies of previous months of rent payments copies of previous months of mortgage payments federal tax_return an amended federal tax_return and documentation to substantiate any medical_expenses incurred during the tax years and for treatment of petitioner’s former wife’s breast cancer which were sent to petitioner with detailed instructions as a followup to the may letter settlement officer deborah conley officer conley sent a letter to petitioner on date scheduling a face-to-face conference for date this letter once again requested that petitioner file delinquent tax returns and provide respondent with a form 433-a and other documents pertaining to his finances and expenses over the next months petitioner provided the necessary documents to discuss the offer-in-compromise during this period respondent granted additional time and rescheduled the face-to- face conference with petitioner twice in order that petitioner could gather and provide all of the necessary documents a face-to-face conference between officer conley and petitioner finally occurred on date at the conference petitioner submitted a completed form_656 under the terms of the offer-in-compromise petitioner offered dollar_figure as a short-term periodic_payment offer which required him to pay monthly installments of dollar_figure 4a face-to-face conference was originally scheduled for date on date petitioner requested that the conference be rescheduled to a later date respondent granted the request and rescheduled the face-to-face conference for date on july petitioner once again requested that the conference be rescheduled to a later date respondent granted the request and rescheduled the face-to-face conference for date 5petitioner originally wrote dollar_figure as his offer-in- continued a condition of the offer stated on the form_656 that petitioner completed and signed explained that he had to continue to make the installment payments while the offer was being investigated officer conley further explained to petitioner that a failure to make the payments would result in the offer’s being deemed withdrawn petitioner paid the application fee and made the first installment_payment at the face-to-face conference on date after concluding the face-to-face conference with petitioner officer conley assembled the offer- in-compromise package and sent it to the offer-in-compromise unit in memphis tennessee memphis unit petitioner received a letter dated date from the memphis unit informing him that his offer-in-compromise had been received and was being investigated the memphis unit reached a preliminary decision to reject the offer conveying this to petitioner in a letter dated january continued compromise but did so under the erroneous belief that refunds such as his stimulus refund which the irs had already taken would be considered as part of his offer petitioner modified the form_656 to change the offer-in-compromise amount to reflect these amounts the case was subsequently sent back to respondent’s san francisco office for a final_determination petitioner made timely payments under the terms of the installment_plan for the months of september october november and december of however beginning in date petitioner began to fall behind in a letter dated date officer conley sent petitioner a notice that payments for january and february had not been received and that he owed dollar_figure the letter informed petitioner if i do not receive the payment or proof that you made the payments per sec_7122 your offer will be considered withdrawn officer conley requested that the payment be submitted by date the letter also stated that if petitioner wished to propose other alternatives he should also submit them to officer conley by march in response petitioner submitted two payments of dollar_figure by the date deadline petitioner failed to timely submit his march april and may installment payments under the terms of the offer-in-compromise in a letter dated date officer conley informed petitioner that she had not received his payments for march 6in the memphis unit’s preliminary decision to reject petitioner’s offer-in-compromise a clerical mistake was made as to the amount petitioner offered the introduction of the letter stated that the offer was in the amount of dollar_figure however a further reading of the letter reveals that the decision was based on an offer of the correct amount of dollar_figure april and may and that he had to submit a payment of dollar_figure by date or the offer-in-compromise would be withdrawn in correspondence dated date petitioner submitted a single payment of dollar_figure and indicated that the april and may payments would be made by date in a letter dated date respondent sent petitioner a supplemental notice_of_determination sustaining the nftl the letter also stated that the offer-in-compromise was withdrawn because of failure to comply with the payment terms i standard of review opinion sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if an administrative hearing is requested in a lien or levy case the hearing is to be conducted by the appeals_office sec_6320 sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the proposed levy and alternative means of collection sec_6330 see also 114_tc_604 114_tc_176 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 sec_301_6330-1 proced admin regs if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo sego v commissioner supra pincite goza v commissioner supra pincite we review any other administrative determination regarding the proposed collection action for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite if raised at or before the appeals hearing by the taxpayer a taxpayer’s underlying liability is properly at issue if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to 7the parties stipulated that the underlying tax_liabilities for and are not in dispute however the court is not bound to stipulations as to matters of law especially when the stipulations are erroneous 641_f2d_253 5th cir 85_tc_1024 n dispute such tax_liability sec_6330 under sec_6330 a taxpayer’s underlying tax_liability is any amounts owed by a taxpayer pursuant to the tax laws including assessed additions to tax 115_tc_329 petitioner challenged respondent’s assessed additions to tax petitioner did not receive a statutory_notice_of_deficiency respondent has not shown indicated or alleged that petitioner had an opportunity to dispute the tax_liabilities consequently these underlying liabilities are properly at issue see sec_6330 ii review de novo petitioner requested relief as it relates to the assessed additions to tax pursuant to sec_6651 and and a on the grounds of reasonable_cause the aforementioned sections permit relief from assessed additions to tax when it is shown that the taxpayer’s failure to comply was due to reasonable_cause and not willful neglect see sec_6651 and 8inasmuch as petitioner filed delinquent tax returns for and reporting tax due of dollar_figure and dollar_figure respectively respondent was authorized under sec_6201 to assess said amounts without issuing a notice_of_deficiency in addition respondent was free to assess the additions to tax under sec_6651 and and without first issuing a notice_of_deficiency see sec_6665 9no general reasonable_cause exception exists with regard to an addition_to_tax assessed under sec_6654 relief is available however pursuant to the narrow exception of sec_6654 the court’s standard of review on what elements must be present to constitute reasonable_cause is de novo 469_us_241 n w hat elements must be present to constitute ‘reasonable cause’ is a question of law whether those elements are present in a given case is a question of fact id the burden of proving reasonable_cause and lack of willful neglect rests on the taxpayer id pincite a sec_6651 failure_to_file a timely return sec_6651 imposes an addition_to_tax for failure_to_file a timely federal_income_tax return unless the taxpayer can demonstrate that such failure is due to reasonable_cause and not due to willful neglectdollar_figure the code does not define reasonable_cause nor willful neglect however the regulations explain that reasonable_cause for the failure_to_file a timely return exists if the taxpayer exercised ordinary business care and prudence but was unable to file his return within the time prescribed by law sec_301_6651-1 proced admin regs the term willful neglect has been read as meaning conscious intentional failure or reckless indifference united_states v boyle supra pincite respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for tax years and 10the amount of the addition_to_tax i sec_5 percent of the amount_required_to_be_shown_as_tax on the return for each month or portion thereof that the delinquency continues up to a maximum of percent sec_6651 the parties stipulated that petitioner filed late returns for both of the years at issue filing his return for in and his return for in petitioner was assessed a tax_liability of dollar_figure for and dollar_figure for petitioner sets forth two arguments as to why he had reasonable_cause and was thus excused from filing a timely return for the tax years and petitioner claims to have suffered undue financial hardship and petitioner experienced the prolonged sickness and illness of an immediate_family member without venturing into whether petitioner actually did suffer undue financial hardship we reject the argument that reasonable_cause due to financial hardship is a basis to abate additions to tax under the standard of ordinary business care and prudence set forth in the regulations petitioner was not excused from timely filing even if he would have been unable to pay one’s ability to pay a tax_liability has no bearing on the ability to file one’s tax_return sec_301_6651-1 proced admin regs ordinary business care and prudence required petitioner to file his return timely and address the inability to pay the liability as a separate issue petitioner also alleges reasonable_cause because of prolonged sickness and illness of an immediate_family member in the ninth circuit where this case would be appealable absent a stipulation to the contrary a taxpayer’s or a member of his immediate family’s serious illness can constitute reasonable_cause 251_f3d_862 9th cir see united_states v boyle supra pincite n sec_301_6651-1 proced admin regs the court_of_appeals for the seventh circuit has determined that the type of illness or debilitation that might create reasonable_cause is one that because of severity or timing makes it virtually impossible for the taxpayer to comply--things like emergency hospitalization or other incapacity occurring around tax time 126_f3d_915 7th cir petitioner provided some medical billing records of his former wife who he was married to during the tax years at issue the records indicate that she underwent a mastectomy in the end of date and then possibly had reconstructive surgery related to the mastectomy in july dollar_figure when determining whether a taxpayer had reasonable_cause due to serious illness of an immediate_family member we consider whether tax duties were attended to promptly when the illness passed internal_revenue_manual pt g date we sympathize with petitioner and his former wife regarding her previous health problems however the two procedures occurred approximately 11petitioner’s former wife’s treatments for cancer did not begin until year after his federal_income_tax return was due and therefore did not constitute reasonable_cause for his failure to timely file the return for the tax_year year and months respectively before the filing deadline that petitioner missed even if we give petitioner the benefit of the doubt that his former wife’s ailments precluded the timely filing of hi sec_2002 tax returns by date petitioner did not file hi sec_2002 tax_return until date more than years after his former wife’s last procedure petitioner was required to promptly file his return for once his former wife’s illness had passed petitioner offered no evidence to show that his former wife was still ailing until date we also note that petitioner did not attempt to comply with his duty to timely file hi sec_2002 federal_income_tax return by requesting an extension of time to file during this time petitioner still managed to conduct the rest of his financial affairs with ordinary business care and prudence such as paying his mortgage on time he was also able to perform the essential functions of his day-to-day activities including going to work and making an income in excess of dollar_figure during the tax_year see wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir we conclude that petitioner has failed to establish reasonable_cause to abate the addition_to_tax pursuant to sec_6651 for or b sec_6651 failure to pay amount of tax sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on the taxpayer’s federal_income_tax return on or before the payment due_date unless such failure is due to reasonable_cause and not due to willful neglectdollar_figure a failure to pay will be considered due to reasonable_cause if the taxpayer makes a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs petitioner asserts the same reasonable_cause arguments for sec_6651 as he did for sec_6651 --undue financial hardship and the prolonged illness of an immediate_family member in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence in providing for payment of his tax_liability consideration will be given to all the facts and circumstances of the taxpayer’s financial situation van camp bennion v united_states supra pincite for the same reasons we found that 12the sec_6651 addition_to_tax is percent of the amount of tax_shown_on_the_return with an additional percent per month during which the failure to pay continues up to a maximum of percent the 5-percent failure_to_file_penalty is reduced to percent for any month that the failure to pay penalty is also assessed sec_6651 petitioner failed to show reasonable_cause for failing to file his federal returns on time petitioner has failed to show that he exercised ordinary business care and prudence in failing to pay his tax_liabilities for and on time petitioner cannot rely on undue financial hardship alone to excuse his inability to pay taxes the regulations require a showing of reasonable_cause even if undue_hardship would be suffered as the district_court noted in 612_fsupp_605 d mont affd 798_f2d_1241 9th cir opinion amended 806_f2d_1410 9th cir almost every non-willful failure to pay taxes is a result of financial difficulties we conclude that petitioner is liable for the sec_6651 addition_to_tax for and c sec_6654 failure to pay estimated_tax sec_6654 imposes an addition_to_tax for the underpayment of any installment of estimated taxdollar_figure the underpayment addition rate is determined pursuant to sec_6621 and is applied to the amount of the estimated_tax underpayment for the period_of_underpayment sec_6654 and b except for the narrow circumstances provided for in section sec_6654 requires the payment of four installments of a taxpayer’s estimated_tax liability for each taxable_year each required_installment of estimated_tax is equal to percent of the required_annual_payment e a and b no reasonable_cause exception exists to the sec_6654 addition_to_tax the narrow exceptions to sec_6654 provide that an addition_to_tax will not be imposed if the secretary determines that by reason of casualty disaster or unusual circumstances the additions assessed would be inequitable or unfair or the taxpayer retired after reaching age or became disabled in either the taxable_year for which estimated_tax payments were required or in the taxable_year preceding such year and such underpayment was due to reasonable_cause and not willful neglect petitioner asserts the same reasonable_cause arguments for sec_6654 as he did for sec_6651 and petitioner did not introduce any evidence that he was retired nor did he put forth any evidence that he was disabled therefore he does not fall into the narrow exception for reasonable_cause pursuant to sec_6654 the record does not establish that petitioner’s failure to make estimated_tax payments for was due to casualty disaster or other unusual circumstances and we are not persuaded that the imposition of the sec_6654 addition_to_tax would be against equity and good conscience we conclude that petitioner is liable for the sec_6654 addition_to_tax for d offer-in-compromise petitioner submitted an offer-in-compromise based on doubt as to collectability during the face-to-face conference on date the offer-in-compromise was a 24-month short-term periodic_payment offer made pursuant to sec_7122 the payment offer required petitioner to make monthly payments of dollar_figure pursuant to sec_7122 petitioner submitted payment of the first installment with the offer-in- compromise sec_7122 required petitioner to make regular payments during the period respondent was evaluating the offer-in-compromise petitioner failed to make continuous payments beginning in date in late march of petitioner made his january and february payments after being notified by officer conley that a failure to pay would result in the offer-in-compromise’s being deemed withdrawn by petitioner petitioner subsequently failed to make timely payments for march april and date once again officer conley sent a letter to petitioner notifying him of the consequences of a failure to pay and to adhere to the terms of his offer-in- compromise petitioner responded by sending in only one payment for the month of march we conclude that pursuant to sec_7122 petitioner’s continued payment noncompliance was permissibly treated by respondent as a withdrawal by petitioner of his offer-in-compromise iii conclusion as detailed above petitioner is liable for the sec_6651 and and a additions to tax further respondent did not abuse his discretion in rejecting petitioner’s offer-in-compromise therefore the notice_of_determination respondent issued to petitioner dated date is sustained in its entirety to reflect the foregoing decision will be entered for respondent
